{| of 2

ANGELA To ANGELA SMITH/CCRRECTIONS@CORRECTIONS
« GRIFFIN/SCORRECTIONS ce
11/21/2016 03:14 PM bet
Subject Fw: Offender Jessie Crittinden
See me on this......
Thanks,
Angela Griffin

— Forwarded by ANGELA GRIFFIN/ICORRECTIONS on 11/21/2016 03:14 PM —~

PERRY

STAGG/LSP/CORRECTIONS To ANGELA GRIFFINICORRECTIONS@CORRECTIONS,
ANGELA SMITH/CORRECTIONS@CORRECTIONS

11/21/2016 02:57 PM cc

Subject Fw: Offender Jessie Crittindon

Piéase see what you can find on this and get back to me.
Thanks,

Perry R. Stagg, CCE

Acting Deputy Assistant Secretary
Office of Adult Services

Louisiana Department of Corrections
(225)342-6654 office

(225)328-0334 cell

-—- Forwarded by PERRY STAGG/LSP/CORRECTIONS on 11/21/2016 02:57 PM ——

Monisa
Lentz/CORRECTIONS To PERRY STAGGILSP/CORRECTIONS@CORRECTIONS

11/21/2016 02:33 PM. ce
Subject Fw: Olfencer Jessie Crittindon

 

Perry:

Please see below and handle as appropriate.

Thanks,

Monisa

Monisa D. Lentz

Department of Public Safety and Corrections ER
~ ; EXHIBIT ©

135

 

Crittindond02330
2SaA

Office of the Deputy Secretary
P.O. Box 94304

Baton Rouge, LA 70804
225-342-6744

225-942-3095 Fax

— Forwarded by Monisa Lentz/CORRECTIONS on 11/21/2016 02:32 PM ——

Raven
, Groom/CORRECTIONS To Monisa Lente/CORRECTIONS@CORRECTIONS

Fa”
| 11/21/2016 01:37 PM cc Barbara McMullan’CORRECTIONS@CORRECTIONS,
a Malcolm Myer‘CORRECTIONS@CORRECTIONS, Elizabeth
Traylor CORRECTIONS@CORRECTIONS
Subject Offender Jessie Critindon

Tanimle Crittindan, the mother of the above referenced offender, called in regards to her-son’s time not
being calculated. Upon further discussion, I learned that Offender Crittindon has been in Riverbend DC
since July of 2014, He was sentenced in August of 2016. 1 know that they could be a little behind in
regards to his time calculation but I cannot find him in Cajun. Can you have this looked Into and provide
me with an. update?

His mother’s contact number Is 225-454-1342.

Raven Groom

Administrative Coordinator

Louislana Department of Public Safety & Corrections
Office of the Secretary

eé

Crittindon002331
lof 3

ANGELA To PERRY STAGGILSP/CORRECTIONS@CORRECTIONS
GRIFFIN/GORREGTIONS c¢ ANGELA SMITH/ICORRECTIONS@CORRECTIONS,
11/22/2016 08:14 AM GLYNN STASSICORRECTIONS@CORRECTIONS

bec

Subject. Re: Offender Jessie Crittindon=]

We do not know If he is DOC. The only way we know when an offender is DOC is when we receive the
complete PreClass packet.

 

 

 

Thanks,
Angela Griffin
PERRY STAGG So is he a DOC inmate? Who do | contact at DWC 11/21/2016 05:34:14 PM
PERRY ,
==, STAGG/LSPICORRECTIONS To ANGELA GRIFFIN/CORRECTIONS@corrections
cet ANGELA SMITHICORRECTIONS@corections, GLYNN
: 11/21/2016 05-34 PM STASSI/CORRECTIONS@corrections

 

 

 

iegeserer

Subject Re: Offender Jésale Critindon

So is he a DOC inmate? Who do I contact at DWCC?

Perry R. Stagg, CCE

Acting Deputy Assistant Secretary
Office of Adult Services

Louisiana Department of Corrections
225-342-6654 (office)
225-328-0334 (cell)

On Nov 21, 2016, at 5:20 PM, ANGELA GRIFFIN <agriffin@corrections.state.la.us> wrote:

This offender is not in CAJUN. We do not know where he was convicted. The paperwork is
‘worked by Parish of Conviction, if he was sentenced in East Carroll, that would be a DWCC case
te work.

Thanks,

Angela Griffin

PERRY STAGG-~-1 1/21/2016 02:57:56 PM-—Flease see what you can find on this and get back to

me. Thanks,
PERRY r cn
PE 5) OANGELA GRIFFIN‘CORRECTIONS@CORRECTIONS, ANGELA
Sea e ee) «© SMITHICORRECTIONS@CORRECTIONS

Crittindon002332
2h 3

SubjFw: Oflender Jessie Critlingon

ie 86 et

02:57 PM
Please see what you can find on this and get back ta me.

Thanks,

Perry R. Stagg, CCE

Acting Dspuly Assistant Secretary
Office of Adult Services

Loulsiana Department of Corrections
(225)342-6654 office

{225)328-0334 cell:

—— Forwarded by PERRY STAGGALSP/CORRECTIONS on 11/21/2016 02:57 PM -—

eee ORRECTI ToPERRY STAGGA.SP/CORRECTIONS@CORRECTIONS
ro

Ons SubjeciFw: Offender Jessie Critincon

11/21/2016 02:33

PM

Perry:
Please see below and handle as appropriate.

Thanks,
Monisa

Monisa D. Leniz

Department of Public Safety and Corrections
Office of the Deputy Secretary .

P.O. Box 94304

Baton Rouge, LA 70804

225-342-6744

225-342-3095 Fax

~-—- Forwanded by Monisa LenizA(CORRECTIONS on 11/21/2016 02:32 PM —

A ToMonisa Lenez/CORRECTIONS@CORRECTIONS ;

ceBarbara McMullan/‘CORRECTIONS@CORRECTIONS, Malcolm
Myer CORRECTIONS@CORRECTIONS, Elizabeth
Treylor/CORRECTIONS@CORRECTIONS

SubOffender Jessie Crittindan

i

SZ2oOs0MIDIOOR g a

Crittindon002333
Case 3:17-cv-00512-SDD-EWD Document111-36 08/16/19 Page 5 of 22

>A

Tammie Crittindon, the mother ‘of the above referenced offender, called in regards to her son's

time not being cafculated. Upon further discussion, I learned that Offender Crittindon has been in
Riverbend DC since July of 2014. He was sentenced in August of 2016. I know that they could be
a little behind in regards to his time calculation but I cannot find him in Cajun. Can you have this

looked into and provide me with an update?

His mother's contact number is 225-454-1342.
Raven Groom
Administrative Coordinator

Louisiana Department of Public Safety & Corrections
Office of the Secretary

Crittindon002334
fot 5

ANGELA To ANGELA GRIFFIN/ICORRECTIONS@CORRECTIONS
SMITHICORRECTIONS ce
_ 12/08/2076 02:57 PM bec

 

Subject Fw: orleans offenders

FY!

Thanks

Angela Smith, Correcilons ARDC Manager

Headquarters + Pre Class

Out of Siate / Federal

asmith@corrections.state.la.us

Phone 225-342-2331

Fax 225-342-3861

Fax 225-342-3759

— Forwarded by ANGELA SMITH/CORRECTIONS on 12/08/2016 02:57 PM —-——

 

Laura Sevier
miaure_Johnscn62@hotall Ta ANGELA SMITH <asmith@corrections.state.la.us>
co
ce “glynnstassi@corrections.state.la.us"
12/08/2016 02:28 PM <glynnstassi@correctlons.state.la.us>
Subject Re: orleans offenders
Good afternoon, Angela and Glynn,

Attached is a spreadsheet of offenders that we were unable to bill DOC for during the month of
November. This list contains only the offenders transferred from Orleans Parish. On this sheet
is the original transfer date to River Bend and the DOC date that Corey Amacker provided to me
via e-mail. Most of these guys we have keyed in to AFIS for OPP. Unfortunately some slipped
through the cracks either because OPP did not send us the sentencing paperwork or they were
overlooked by us. We have tried to go back and make sure that we have everyone from
November forward. You will see that some of these offenders went DOC in prior months but are
not updated in CAJUN yet. A few of the offenders came to us from OPP as DOC already. We
did not put them on AFIS, Corey advised that OPP personnel had already processed them in that
case,

If you find that you are missing preclass paperwork on any of the offenders, please let me know 1
will see if we have.it. I can have our personnel print a copy of the AFIS information and we can
copy the paperwork we have on file and send it to you.

Basically I have provided the DOC number when I can find them on CAJUN, name, race and
sex, date of'birth, transfer date to River Bend from OPP. If there is no "transferred to” date then

Crittindendd2335
es of D

the offenders have remained here from the original "transfer date" to present day, They were
transported for sentencing on their DOC date by our personnel and returned to us the same day.

] am going to work my way backward from November to July. Hopefully, we will be able to stay
tip to dite each month, After the first of the year, | will prepare the same information for the
offenders that we could not bill for in December.

Laura Sevier

River Bend Detention Center

From: ANGELA SMITH <asmith@corrections.state.la.us>
Sent: Thursday, December 8, 2016 8:17 AM

To: laura_johnson62@hotmail.com

Subject: orleans offenders:

.Géod morning

Can you send me an updated list of offenders that are housed with you from Orleans parish that are DOC
without paperwork ?7

Thanks

Angela Smith, Corrections ARDC Manager
Headquarters - Pre Glass ,
Qut of State / Federal .
asmith@corrections.stale.la.us

Phone 225-342-2331

Fax 225-342-3861

Fax oa6-242-2780|_] - OPP offenders - 112016.xisx

GritindonG02336
ZAEEZOOUO PUD

 

 

 

 

             

   

 

 

 

 

 

Wf ‘OTOz/Pt/Et ‘gTOz/eT/s [a966t/rT/otT Wa
OF . jotoz/at/e ‘atoz/et7e \Seet/se/tt WA :
ao gaz /vi/or jatoz/ez/s —iaget/ez/é, Wk
— gtae/efor jgtoz/ez/t |gset/e/tc = W/a
ee - fewoeset/e \910z/2z/9_ gger/at/e we
a igtoe/at/e |9toz/et/a = 'zaet/st/6 W/O
~ =" area latoz/Te/e |9861/TE/OT 7 wa ~
TO gtoe/ee/or [9t0z/0T/6 == szset/e/zt | OW/k
To BTORAETATE (STOR/TT/TT. —iBzet/z/et (tC
nr ——atoe/ent |stae/et/s — waet/6t/9 Wa _
stoz/tet == tuo TOR/T/é jstoz/et/e = eaet/e/et | W/a aid YUNG; BES
meme igtoz/e/e iestoz/s7/s signet /iz/e | C/A “Bis8ap ‘uopunIID!
ee ~ letoerer/6 jeToz/et/s = |S86T/ET/y WE _
eee g102/ PT /0T |stoz/et/s ‘geet/et/t «WS SSS*~*«i*pi HOC
ee ~~" gtoz/az/a |9T0z/0T/9 |peet/ez/ot C/A li ag
mn “gtezet/e 9toz/e/s = loget/oz/s OC W/M CS
7 TO grog/st/a | igtoz/et/s = ee6T/e/t@ CW
ee gtazeT/e i9TOz/aT/e  —«|zzet/ez/zt CW
gtoz/i7/tt ddQ/9t0z/ye/ot [9toz/ez/ot jozet/t7/s CW | ~
ee — fstoR/er/6 istoz/ec/e \6geT/Te/T w/a _
\9102/6/6 igtoz/tz/s ‘g66T/te/p = s WN
oO "rapper lgtoz/ez/e seet/e/zet=:=C«C‘N™”
eee gtr 2/0T lotoc/ez/e ‘Leerfiz/s OWA
po _____aboeeIOr sv0e res " sa6T/ee/s Wa
ed OL ea 300 ayeas sjsu. = GOR Sa a “awey a 900
INO saysuesy | pastajysuedy - ! :

 

 
SCEZoOoUopuID

 

(9LO2/TZ/OL 19T02/TZ/OT \v66T/Sz/9 1 W/@

 

in jstov/or/6 jgtoz/ot/e = [aeGT/Tz/e WA
Ch

|9t0z/8/6 toute 1GL6T/2Z/p Wi/a

—— $$ aenenar acne ae

|
\9T0z/bT/OT 19T0z/9T/6 (SC6T/GT/TT . 7 “1/9

Toz/i2/6 'gtOz/Pt/s Taet/6/e~ > WS

 

                 

 

                 

     

{
|
1
|
i
i
t
1
\
i
i
i

 

 

 

 

guoz/st/IT “da0|9T0z/27/2 (otoz/oT/s “aver WAT
po |sr0z/ot/6 igt0z/0t/6 96eT/at/e WS

   

" [stoe/te/os 9T0z/2z/L

“amet /eeret —! Wa

i
oe et ee cere a nn ee cn

686T/o/TT wa

/ N/a

\B66T/2/t N/a

 
     

| ist0z/é/S

TO0Z/¥T/OT istoz/e/e

        

 

  

 

Stoz/eftt “ aWGH|9TOZ/ST/E |9TOZ/tE/e weer/s/et | w/a

9102/2/2T

9T0¢/S/ZT

2D denlu|9Toz/9/0T iSTOZ/OT/6 - 12661/9/9 : A/M

ddO|StOz/et/Z |stoz/Ez/e cR6t/e7/6 Wa

|
t

 

 

  

 

 
 

 

 

 

         

 

 

 

 

 

 

  

 

igE0z/9T/9 jstoz/6/e “|acer/e/tt -W/M
joroz/a/e : ‘istoz/ze/z ~~ leRet/tz/s | WA,
- [gtoz/et/ot jotoz/ez/a  éoet/et/y Wa
— : |st0z/t/6 910Z/0T/9 loser /s/2 w/a
\STOe/o/oT ;STOz/et/Z - “loset/tt/s | Win oe,
| igtoz/az/ot ‘9t0z/e/e se 6 t/a/r | w/e
~ i jstoc/st/z |9toz/6/E iva /ez/ot Wi
\StOz/Ez/6 (STOZ/t/y \6L6T/97/E Wwe |
igtoz/zz/e jstoz/ot/9—teet/ez/e Wa
9102/0€/TT ! ddO9TO2/62/6 | ‘atoc/ez/6 ~“igget/az/¢ SC WW
| ‘ST02/¥T/OT ‘St0z/e/s ‘GR6T/97/y

 

|stoc/vr/or ‘atoz/te/e ~~ jaeet/z/e Wa

J

 
BEEZOOUOPUNS

5D

 

\atoz/T/6 =| 9TOZ/ET/S (BB6T/TE/S
ee ~ " " Igtoz/et/Z '9t0z/6z/9 = :£B6T/zz/oT
“\erazseere igtoz/yt/z- (0Z6T/6T/OT
0 ~ lgtoz/et/e :9t0z/at/a@ oset/z/or
ao StOZ/OT/6 =“ T6G6T/TT/ZT
groz/s/et. ddO|STOZ/SZ/0T '9TOZ/9T/6 —«:PG6T/E/B
gtoz/e/2t = deg/uyor“as'9T0Z/bt/OT jgtaz/zz7/9 = |e6t/9/0t

 

 

 
Dessic Critindon w om list

 

| ef >
ANGELA _. To ANGELA GRIFFIN/CORRECTIONS@CORRECTIONS
SMITHICOCRRECTIONS ce
12/27/2016 09:12 AM bee,
Subject Fw: ORLEANS/RIVERBEND AUDIT
History: & This message has been forwarded. :
FY!
Thanks
Angela Smith, Corrections ARDC Manager
Headquarters - Pre Class
Out of State / Federal
asmith@corrections.state.la.us
Phone 225-342-2331
Fax 225-342-3861
Fax 225-342-3759 a —
-——- Forwarded by ANGELA-SMITH/CORRECTIONS on 12/27/2016 09:12 AM -—
*Amacker, Corey” ;
<amackerc@opso.us> To Joseph Bordelon . ;
42/27/2016 07:53 AM «Joseph Bordelon@corrections.state.la.us>, ANGELA

 

SMITH <asmith@corrections.state.la.us>, Sharita Spears
<SharitaSpears@corections.state.la-us>, Kenedra Burton
<KenedraBurton@corrections.state.la.us>

cc

Subject ORLEANS/RIVERBEND AUDIT

Just to give you all a heads up at what [ am looking at with this whole Riverbend
fiascu. | have found a total of about 100 inmates so far whom were supposedly pre-classed by
them for us. None of them are update/calculated/worked in CAJUN !

Myself and one of miy staff are traveling to Riverbend tomorrow to train them on the
process of inputting séniénces into AFIS upon sentencing. All of these inmates wil! have to be
put in correctly in order to have this corrected. | am going to atlach the list of what I have so far
to this email just‘to- give you an idea of what we are looking at. Some.of these inmates have
sentences of up to 100y HL and others are most likely full term once calculated.

I will keep you posted as to what I can figure out once I return from Riverbend on
Thursday.

Crittindendd2340
Case 3:17-cv-00512-SDD-EWD Document 111-36 08/16/19 Page 12 of 22

2o¥5

Corey Amacker
Department of Corrections Classification Manager

Office 504-202-9309

This email and airy filles transmitted with i are confidential and intended solely for the use af
the individual or entity to whom they are addressed. if you have received this email in error
please notify the Orleans Parish Sheriff's Office. This messuge contains confidential
information and is intended only for the individual named. Ifyou are not thé named addressee
you should not disseminate, distrifute or copy this e-mail. Please notify the sender immediately
hy e-mail if you have received this e-mail by mistake and delete this e-muil from your svsteni. If
vou are Hot the intended recipient you are notified that disclosing, copving, distributing or

taking any action in reliance on the contents of this information is strictly prohibited. Li.
ORLEANS..RIVERBEND DOC AUDIT FORM 12262016.xIsx

Crittindon002341
ORLEANS/RIVERBEND D.O.C.
AUDIT 3 of 5

LAST NAME FIRST NAME D.0.8. DOCc# FOLDER #
4f2} 2427487
2422629

2397952

2416927

2419093

2426425

5/19/1993 2421593
i985 . 2430294
19917

11/8/1991 2429440

2429967

12/24/1952 | 2423168
1990 2420314
11/3/1972 2429598
3 2409080
2430652

2398777

2432544

2432550

2401114

2429960

2431354

2423768

2422312

2418395
2425985

_ 2423679

2431789

2396000

2430225

7 2425095

7 6 2434104

7 2380997

4/26/1994 7/13/2016 2410521
6/14/1992 7 2410522
7 2427757

723219 2404480

2433108

7 2425778

7 2434567

7/22/2016 2407502

7 2425038

 

Crittindon002342
COPELIN

CRITTINDON

ORLEANS/RIVERBEND D.O.C.
AUDIT

FIRST D.0.B. DOCH SENT. DATE
7/40/1979
7/40/1995
9/16/1987
9/8/2016
6
9

9/12/2016

7
10/13/2016
1

4/26/1589
9/22/1991
q

_

980
4/18/1963 10/19/2016
1

3/22/1991

3/9/1981 16

JESSIE 8/27/1986 8/27/1986
825

1
1
1
5

12/3/1957 10/27/2016

4 ao S

FOLDER #
2432663
2424717
2349199
2273554
2426807
2431508
2420539
2426887
2431799
2433575
2437752
2421745
2435686
2432782
2433083
2435484
2433932
2421032
2437177
2441338
2434312
2441256
2429864
2414661
2425308
2436612
2422671
2438406
2423525
2424724
2431418
2430702
2387840
2436104
2433658
2428345
2430949
2434225
2429122
2429944
2392350
2432589
2438495
2430750
2436216

 

Crittindond02343
ORLEANS/RIVERBEND D.O.C. 6665
AUDIT ©

LAST NAME FIRST NAME D.0.B, SENT. DATE FOLDER #
4/2016 2404646

1969 2425906

1994 2358303

9/1975 2435454

4 2418538

73 2440698

18/1587 2434104

2436861

 

Crittindon002344
Case 3:17-cv-00512-SDD-EWD Document 111-36 08/16/19 Page 16 of 22

 

ANGELA To MARY STRICKLAND/CORRECTIONS@CORRECTIONS,
SMITHICORRECTIONS Tessie Cooley/CORRECTIONS@CORRECTIONS, Dana
. . Bel/CORRECTIONS@ CORRECTIONS, Karen
O113/2017 09:60 AM cc ANGELA GRIFFIN/CORRECTIONS@CORRECTIONS
bec

Subject immediaie releases.

An immediate release email was sent down earlier by Kenedra for the below:

Eddie Copeiin 717957 Riverbend
Jessie Crittindon 717961 Riverbend

Per Chief Smith it is imperative that these offenders are released today if possible

If they can't for any reason, please let me know.

Thanks

Angela Smith, Corrections ARDC Manager
Headquarters - Pre Class

Out of State / Federal
asmith@corrections.state.la.us

Phone 225-342-2331

Fax 225-342-3861

Fax 225-342-3759

Critiindon002345
Laquinta To ANGELA GRIFFINICORRECTIONS@CORRECTIONS
co | Edmend!CORRECTIONS
ae: ane OLE cc
DK | 0413/2017 12:45 PM bee

Sa

Subject Fw: Immediate Orleans

Laquinta Grisby-Edmond .

LA Departinent of Publle Safety & Corrections
Office of Adult Services- PreClass Division.
Corrections ARDC Specialist

Ph: 225-342-3899

Fax: 225-342-3886

 

—- Forwarded by Lequinta Edmond/CORRECTIONS on 01/13/2017 12:45 PM —

From: Laquinta Edmond/CORRECTIONS

To: Kenedra BurtonfCORRECTIONS@CORRECTIONS
Date: 01/12/2017 02:38 PM

Subject: Immediate Orleans

 

   

Jessie Crittindon = (08/27/1986

Laquinta Grisby-Edmond

LA Department of Public Safety & Corrections
Office of Adult Services- PréClass Division
Corrections ARDC. Specialist

Ph: 225-342-3899

Fax: 225-342-3886

 

Crittindon002346
Case 3:17-cv-00512-SDD-EWD Document 111-36 08/16/19 Page 18 of 22
 

WAME : CRITTINDON,
CAT.II OFF.#
OFF. DATE

JAIL CREDIT

. AWARD CREDIT

ACT 792
BAL OWED

GT? act

MUST SERV

OFF. CLASS
PAROLE BELG? -
‘PAROL2 BAL.
CONSECUTIVE FLAG

TIME COMPUTATION & JAIL CREDITS
JESSIE

001.

07022014¢

07022014 +

08022016 +
08022016 +

14:60
ORL 521975 *
0020000 «
000762
000000

6 08022016“
10997
-142 03122016 ~
17
Y f

-142 08022016

PG:
TOC NUMBER :

i OF 21

00717961

Ce

ee ee ee ee a een ee eee neem woe eee

RESTORATION

CONTROLI OFF: O2

er CONTROLLING STACK: <DTA>
CTRP Release Factor: 0000

70000 DAYS
: INITIAL TIME COMP

CTRP GT Earned
COMMENTS »

DBDS: 00000000 RAW DS:

o1

CUTOFF DATE. .:

01132017
‘FID: 01232017 PED: 08022016 ADJ. Ds: 02132037.

GT. CREDIT.

DISASTER "RELIEP: 000000
ae [et

TOT.
01

--¢ 000000

LOSS : 0000

ODAYS

NOTE: ALL DATES (APPLICABLE) FOR ROLLOVER ARE ADJUSTED TO 00000000 TOT.ADJ.

COMPUTED BY..

@. aN)

L DUFOUR

01/13/17

MS

Crittindan002360
Case 3:17-cv-00512-SDD-EWD Document111-36 08/16/19 Page 20 of 22
DATE: 01/13/17 DPSEC CORRECTIONS SERVICES

CINQTRI
TIME: 08:54:13136 CAJUN II - TRANSFER RECORD INQUIRY SCREEN 1 OF 3
CRITTINDON, JESSIE. B/M DOCH: 00717962 SID#: | 002867620
ASGN LOC: 3002-0AS/NORTH JAILS: PHYS LOC:  549U-RIVERBEND DETENTION ¢
ASSIGNED PHYSICAL REASON FROM
LOCATION LOCATION CODE DATE
OAS/SOUTH JAILS ORLEANS PP

A101 20160802

QAS/NORTH JAILS RIVERBEND DETENTION A462 096-2016 0802

F2=MENU F3=ROLL BACKWARD F4=ROLL FORWARD F5<STATUS INQUIRY Fé6=CAdi TRNS
F7sRESORT IN DESCENDING ORDER. FaeCADDTRN ‘F9=CMODTRN
TAB TO THE APPROPRIATE LINE AND XMIT TO DISPLAY ‘TRANSFER RECORD

Crittinden002367
Case 3:17-cv-00512-SDD-EWD Document111-36 08/16/19 Page 22 of 22
